                                          Case 3:18-cv-06155-JCS Document 110 Filed 08/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CANDIDO ZAYAS, et al.,
                                   7                                                        Case No. 18-cv-06155-JCS
                                                        Plaintiffs,
                                   8
                                                 v.                                         ORDER SETTING STATUS
                                   9                                                        CONFERENCE FOR AUGUST 6, 2021
                                         SAN FRANCISCO SHERIFF'S                            AT 2:00 P.M. AND FOR CLAIMS
                                  10     DEPARTMENT, et al.,                                ADMINISTRATOR TO APPEAR
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has recently received two letters from class members challenging the calculation

                                  14   of their settlement amounts. As stated in the Court’s August 2, 2021 Order, resolution of these

                                  15   challenges is to be handled, in the first instance, by the Claims Administrator and counsel.

                                  16   However, these letters raise non-frivolous challenges suggesting both that the information

                                  17   provided by Defendants may not be complete and accurate and that class members’ challenges are

                                  18   not being addressed promptly. The Court has admonished the parties that approval of the

                                  19   settlement in this case will require that “the Settlement Agreement provide a clear definition of the

                                  20   settlement class and a fair and efficient mechanism for resolving disputes that may arise as to

                                  21   whether these individuals are entitled to receive a share of the settlement.” Docket No. 90 at 4

                                  22   (emphasis added). The Court is concerned that this requirement is not being met.

                                  23          Therefore, the Court will conduct a status conference on Friday, August 6, 2021 at 2:00

                                  24   p.m., via Zoom, to address whether the remaining deadlines, including the deadline to opt out or

                                  25   object and the Final Fairness hearing, need to be extended to provide the class members with a

                                  26   reasonable opportunity to have their challenges to the settlement amounts resolved prior to the

                                  27   deadline for opting out or objecting. In addition to counsel for the parties, the individual

                                  28   responsible for claims administration at Greenfire Law, Rachel Doughty, shall also appear
                                         Case 3:18-cv-06155-JCS Document 110 Filed 08/05/21 Page 2 of 2




                                   1   at the hearing to address the Court’s questions about the claims administration process.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: August 5, 2021

                                   5                                                ______________________________________
                                                                                    JOSEPH C. SPERO
                                   6                                                Chief Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
